     Case 19-00083    Filed 12/02/19   Entered 12/11/19 13:26:24   Doc# 233   Page 1 of 1

                                 PROCEEDING MEMORANDUM

Monday                                                         Anchorage, Alaska
December 2, 2019


 TIME                  CASE NUMBER, NAME, and CHAPTER
                       TYPE OF PROCEEDING and COUNSEL

1:30 p.m.        Case No. N19-00083-GS, In re POMRENKE MINING, LLC, a
                 Delaware Limited Liability Company, Debtor. Ch 7.
                          TELEPHONIC Closing Argument Re: Objection to
                          Proof of Claim No. 6, filed by Carol Bavousett
                          Mattick, PLLC (DE# 138). Michael Mills and Joan
                          Travostino for the Debtor; Michelle Boutin for
                          Northwest Gold Diggers, LLC; David Bundy for Blue
                          Water Mining and Blue Water Gold; Phil Weidner
                          for Shawn Pomrenke at (907)304-1199; Carol
                          Mattick at (210)860-0102 for herself and Carol
                          Bavousett Mattick, PLLC.

Adjourned to:                          2020 at             .m. for:

APPEARANCES:

     Michelle Boutin for Northwest Gold Diggers, LLC
     Phil Weidner for Shawn Pomrenke
     Shawn Pomrenke (telephonic)
     Carol Mattick for herself and her law firm (telephonic)

SWORN AND EXAMINED:

Time on record       1:33:37     -     Time off Record        3:50:45

NOTES AND/OR ORDERS OF BANKRUPTCY JUDGE:

 X      Court will prepare order


     Court hears closing argument of the parties. Matter is taken under
     submission, and the court will issue a written decision.



                                                      /s/ Gary Spraker
                                                      BANKRUPTCY JUDGE
